Citation Nr: 0525510	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  01-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had service from May 1974 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant was scheduled to attend a Travel Board hearing 
before a Veterans Law Judge in March 2005.  However he failed 
to report for this hearing, and has provided no explanation 
for his failure to attend the hearing.  Accordingly, the  
request for a hearing is deemed to have been withdrawn.  38 
C.F.R. § 20.704(d) (2004).  



FINDINGS OF FACT

1.  The appellant is currently service-connected for 
residuals of a left heel stress fracture rated 
noncompensable.

2.  The appellant has four nonservice-connected disabilities 
including: hypertension (rated 10 percent disabling); low 
back pain (rated 10 percent disabling); gastritis (rated 0 
percent disabling); and a reported calf burn (rated 0 percent 
disabling).  The total combined rating is 20 percent for all 
nonservice-connected disabilities.

3.  The veteran was born in 1951, has 3 years of high school 
education, and has work experience in an automotive shop and 
production work.  

4.  The veteran does not have one disability ratable at 60 
percent or more, or a single disability rated at 40 percent 
or more with additional nonservice-connected disabilities to 
bring the combined rating to 70 percent or more.

5.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment.

6.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the appellant was notified of the 
VCAA as it applies to his claim by correspondence dated in 
June 2001, September 2003, February 2004, and by the 
statement of the case (SOC) dated in January 2001.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the appellant what information and evidence 
was needed to substantiate his claim in the aforementioned 
correspondence.  He was also advised as to what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the pension claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  

He was advised what information and evidence would be 
obtained by VA, namely, medical records, employment records, 
and records from other Federal agencies.  The Board notes 
that the VCAA "fourth element," was addressed by the RO in 
the January 2001 SOC.

In this case, the Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letter and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to the 
notice.

All the VCAA requires is that the duty to notify is 
satisfied, and that appellants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  All 
medical and other evidence cited by the appellant as relevant 
to his claims either has been obtained or, if not, is 
unobtainable.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the appellant.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  The evidence of record reveals that the 
appellant was treated for a stress fracture of the left heel 
during service in June 1974.  He was given a profile for 
restricted physical activity.  

In December 1999, the appellant filed a claim for a 
nonservice pension alleging that he had been discharged from 
service due to an injury sustained in boot camp.  

In a VA examination in December 2000, the examiner noted that 
there were no medical or military records available to 
review.  The only available record went back to 1995 with no 
complaints of left foot discomfort.  Appellant reported that 
he cracked a bone in his left foot during basic training, and 
was treated with an ace bandage and crutches.  He reported no 
deleterious results from the injury.  The examiner noted a 
stress fracture by history.  However there was insufficient 
clinical evidence to warrant a diagnosis of an acute or 
chronic disorder or residual thereof.  The other disabilities 
noted were hypertension; alcohol dependence with gastritis 
and fatty liver disease; low back pain with history of a 
laminectomy; and a reported calf burn.

Criteria/Analysis.   VA shall pay to each veteran of a period 
of war who meets the service requirements of 38 U.S.C.A. § 
1521(j) and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct, pension benefits as prescribed 
by law.  A veteran meets the service requirements if he 
served in the active military, naval, or air service, (1) for 
ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or 
ended during a period of war; or (4) for an aggregate of 
ninety days or more in two or more separate periods of 
service during more than one period of war.  See 38 U.S.C.A. 
§ 1521 (West 2002).  The provisions of 38 U.S.C.A. § 1502 
were amended, effective in 
September 2001, to provide that VA will consider a veteran to 
be permanently and totally disabled if he is a patient in a 
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
purposes.  See Pub. L. No. 107-103, Section 206(a), 115 Stat. 
990 (Dec. 27, 2001); 38 C.F.R. § 3.114 (2004).  In addition, 
a disability pension is payable to each veteran who served in 
the active military, naval, or air service for 90 days or 
more during a period of war and who is 65 years of age or 
older.  See 38 U.S.C.A. § 1513 (West 2002).

In this case, the appellant served on active duty from May to 
July 1974.  In December 1999, he filed the present claim 
seeking entitlement to VA non-service pension benefits.  
Service personnel records indicate that the appellant was 
born in 1956, and therefore does not qualify for pension 
under 38 U.S.C.A. § 1513 (West 2002).  The March 1998 
application for pension benefits notes that the appellant had 
not applied nor was he receiving Social Security 
Administration disability benefits, which is another basis 
for finding permanent and total disability for VA pension 
purposes under 38 U.S.C.A. § 1502 (West 2002).  

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the appellant is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of his own willful misconduct.

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. 
§§ 3.340(b), 4.15 (2004).  One way for a veteran to be 
considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test of 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  To meet this test, the veteran must 
have the permanent loss of use of both hands or feet, or one 
hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2004).  The percentage requirements of 38 
C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16 (2004).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b) 
(2004).

The veteran is currently service-connected for residuals of a 
stress fracture of the left heel for which a noncompensable 
rating was assigned.  In a December 2000 VA examination, the 
examiner noted a left heel stress fracture by history.  
However there was insufficient clinical evidence to warrant a 
diagnosis of an acute or chronic disorder or residual 
thereof.  

The appellant's nonservice-connected disabilities include: 
hypertension (rated 10 percent disabling); low back pain 
(rated 10 percent disabling); gastritis (rated 0 percent 
disabling); and a reported calf burn (rated 0 percent 
disabling).  The combined rating for all disabilities, under 
the combined ratings table in 38 C.F.R. § 4.25 (2004), is 20 
percent.  

The VA examination reports and treatment records also 
indicate that the veteran suffers from chronic alcoholism.  
However, alcohol abuse is not deemed a disability for VA 
compensation and pension purposes as it is considered as due 
to one's own willful misconduct.  See 38 C.F.R. § 3.3 (2004).  
The ban on compensation for disability resulting from abuse 
of alcohol or drugs in 38 U.S.C.A. §§ 1110, 1131, does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).  See also 
VAOPGCPREC 7-99 (holding that a substance abuse disability 
caused by a service-connected disability can be service 
connected under section 3.310(a) for purposes of VA 
benefits).  

Evidence of record does not demonstrate that the veteran is 
permanently and totally disabled from disabilities that are 
not the result of his own willful misconduct.  In light of 
the above findings, it is evident that the veteran does not 
have a single disability that is totally disabling.  After 
using the combined rating schedule under 38 C.F.R. § 4.25, 
the veteran's disabilities are not more than 20 percent 
disabling.  Therefore, the veteran does not objectively 
warrant a permanent and total disability evaluation for 
pension purposes.   In addition, the veteran does not have 
disabilities, which would meet the "average person" test for 
permanent and total disability.  See 38 U.S.C.A. § 1502(a); 
38 C.F.R. §§ 4.15, 4.16 (2004).  

Evidence of record in this case also does not show that the 
veteran warrants consideration of entitlement to nonservice-
connected pension benefits on an extraschedular basis.  In 
the March 1998 application for pension benefits the appellant 
reported that he worked in production for 31/2 months.  This 
was the only employment listed.  The veteran noted that he 
had completed 3 years of high school and had last worked in 
May 1997.  

Objective evidence of record does not show that the veteran 
is unemployable by reason of disability, age, education, and 
occupational history.  In fact, there has not been any 
evidence received from the veteran to support his claim for 
pension benefits.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to nonservice-connected 
pension benefits is not warranted.


ORDER


Entitlement to nonservice-connected disability pension 
benefits is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


